DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Response to Amendment
Applicant’s amendment to the claims has overcome the claim objections.
Election/Restrictions
Claim 1 allowable. The restriction requirement among species , as set forth in the Office action mailed on December 17, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 17, 2019 is fully withdrawn.  Claims 8-10, directed to various garment configurations are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Bernstein on March 4, 2021.
The application has been amended as follows: 
1. (Currently Amended) A garment for post-surgical use in pain and wound management, comprising: 
a) a first panel portion including an edge, a second panel portion including an edge, the first and second panel portions having an upper portion and a bottom portion, the first and second panel portions being made of an elastic material; 
b) a front closure adapted for removably joining at least a portion of the first and second panel portion edges; 

d) at least one retention strip coupled to the support band, the at least one retention strip configured to provide a plurality of attachment areas around the support band; 
e) at least one retention member removably attachable to the attachment areas of the at least one retention strip and configured to support a drainage tube relative to the support band; and, 
f) at least one pouch removably attachable to the attachment areas of the at least one strip and configured to support a drainage bulb relative to the support band, wherein a plurality of tack stitches are formed across the at least one retention strip and define the plurality of attachment areas, the plurality of tack stitches separate adjacent attachment areas of the plurality of attachment areas, the at least one retention member is configured to be removed from one of the attachment areas and attached to another of the attachment areas at the selection of a user, the pouch is configured to be removed from one of the attachment areas and attached to another of the attachment areas at the selection of [[a]] the user, and the plurality of tack stitches are configured to block movement of the at least one retention member along the at least one retention strip from one of the attachment areas to another of the attachment areas.
8. (Currently Amended) The garment of Claim 1, wherein the first panel portion and second panel portion form a girdle adapted to be worn over at least a portion of the user’s torso.  
the user’s leg.  
10. (Currently Amended) The garment of Claim 1, wherein the first panel portion and second panel portion form an undergarment adapted to be worn over at least a portion of the user’s hips and thighs.
16. (Currently Amended) A garment for post-surgical use in pain and wound management, comprising: 
a) a first panel portion, a second panel portion, the first and second panel portions having an upper portion and a bottom portion, the first and second panel portions being made of an elastic material; 
b) a closure adapted for removably joining at least a portion of the first and second panel portions; 
c) an elastic support band coupled to either the upper portion or the bottom portion; 
d) a retention strip coupled to the support band, the retention strip configured to provide a plurality of attachment areas at least partially around the support band, wherein the retention strip is attached to the support band by a plurality of spaced apart tack stitches so as to form the plurality of attachment areas; 
e) a retention member removably attachable to the attachment areas of the retention strip and configured to support a drainage tube relative to the support band; and, 

wherein a plurality of tack stitches are formed across the at least one retention strip and define [[the]] first, second, third, and fourth attachment areas, the plurality of tack stitches separate the first, second, third, and fourth attachment areas from one another, the at least one retention member is configured to be removed from the first attachment area and attached to the second attachment area at the selection of a user, the pouch is configured to be removed from the third attachment area and attached to the fourth attachment area at the selection of [[a]] the user, and the plurality of tack stitches are configured to block movement of the at least one retention member along the at least one retention strip from the first attachment area to the second attachment area.
19. (Currently Amended) A garment for post-surgical use in pain and wound management, comprising: 
a) a first panel portion including an edge, a second panel portion including an edge, the first and second panel portions having an upper portion and a bottom portion, the first and second panel portions being made of an elastic material; 
b) a front closure adapted for removably joining at least a portion of the first and second panel portion edges; 
c) an elastic support band coupled to either the upper portion or the bottom portion; 

e) at least one retention member removably attachable to the attachment areas of the at least one retention strip and configured to support a drainage tube relative to the support band; and, 
f) at least one pouch removably attachable to the attachment areas of the at least one strip and configured to support a drainage bulb relative to the support band, 
wherein a plurality of tack stitches are formed across the at least one retention strip and define the plurality of attachment areas, the plurality of tack stitches separate adjacent attachment areas of the plurality of attachment areas, the at least one retention member is configured to be removed from one of the attachment areas and attached to another of the attachment areas at the selection of a user, and the pouch is configured to be removed from one of the attachment areas and attached to another of the attachment areas at the selection of [[a]] the user, and adjacent tack stitches of the plurality of tack stiches maintain the at least one retention member within one of the attachment areas defined by the adjacent tack stitches to which the at least one retention member is attached.
Allowable Subject Matter
Claims 1, 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (beyond Thompson US 9545124 discussed extensively in the Office Actions) is likely Smith (US 20110034889) which discloses a belt with a similar structure as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PATRICK J. LYNCH/Examiner, Art Unit 3732   

/ALISSA L HOEY/Primary Examiner, Art Unit 3732